United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                   UNITED STATES COURT OF APPEALS             July 21, 2003
                        For the Fifth Circuit
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-41480


                           OSCAR SALINAS,

                                               Plaintiff-Appellant,


                               VERSUS


             UNIVERSITY OF TEXAS-PAN AMERICAN, ET AL.,

                                               Defendant-Appellees.




            Appeal from the United States District Court
                 For the Southern District of Texas
                             (M-99-197)


Before EMILIO M. GARZA and DENNIS, Circuit Judges, and HEAD,
District Judge.*

PER CURIAM:**

       Plaintiff Oscar Salinas appeals from the district court’s

dismissal of his 42 U.S.C. § 1983 claim against the University of



  *
   District Judge of the Southern District of Texas sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                -1-
Texas-Pan American (UTPA) and several of its employees, alleging

that they violated his First and Fourteenth Amendment rights.

Salinas also appeals from the district court’s grant of summary

judgment to defendants on his Texas state law claims alleging

intentional infliction of emotional distress, civil conspiracy,

invasion of privacy, and gross negligence.         Finally, Salinas

appeals the district court’s dismissal of claims against Norma

Perez for failure to effect service of process.    Finding no merit

to this appeal, we now AFFIRM the district court.

                          I.   Background

     Oscar Salinas was a non-tenured lecturer in the English

Department at UTPA, employed through a series of renewable one-year

contracts.   In 1993 Gloria Lind, an employee in the UTPA travel

office, accused Salinas of sexual harassment, complaining that

Salinas would ask her out on dates and flirt with her even after

she had indicated her lack of interest in him.    Salinas denied the

charges, and no disciplinary action was taken against him, with the

exception of a demand that Salinas stay away from Lind.

     Salinas’ contract at UTPA continued to be renewed for each of

the next four years after the alleged sexual harassment incident.

In 1996 Salinas received a poor merit rating from the lecturer

evaluation committee in the English Department. Based on this poor

evaluation, as well as Salinas’ failure to get along with members

of the university administration, UTPA notified Salinas in July



                                -2-
1997 that his employment with the university would not be renewed

for the 1997-98 academic year.             Pursuant to UTPA policy, notice,

but      no   hearing,    was   provided     in   connection   with   Salinas’

termination.

         On July 6, 1999 Salinas filed suit in the federal district

court for the Southern District of Texas alleging violations of

federal and state rights stemming from his termination.                    The

district court first granted the motion to dismiss made by UTPA and

its employees acting in their official capacity on grounds of

Eleventh Amendment sovereign immunity.1             The district court also

dismissed Salinas’ § 1983 claims against the remaining defendants

for failure to state a claim.                Subsequently, it granted the

university employee defendants summary judgment on Salinas’ state

law tort claims.         Finally, the district court dismissed the claims

against non-university defendant Norma Perez on grounds that the

service requirements of Federal Rule of Civil Procedure 4(e) and

4(m) had not been met.

         Salinas timely appealed.

                                 II.   Analysis

A.       Standard of Review

         We review the district court’s grant of a Rule 12(b)(6) motion

to dismiss de novo.        S. Christian Leadership Conference v. Supreme


     1
   Because Salinas does not adequately brief his appeal of this
ruling, we consider the issue waived. Raven Servs. Corp. v. NLRB,
315 F.3d 499, 504 n.7 (5th Cir. 2002).

                                       -3-
Ct. of La., 252 F.3d 781, 786 (5th Cir. 2001).               In reviewing the

district court’s determination we must treat all facts plead as

true,   and   should    construe   the    pleadings     in   the   manner      most

favorable to the non-moving party.             Id.   We should not grant such

a motion unless it appears beyond doubt that there is no set of

facts on which plaintiff is entitled to relief.                Id.       To avoid

dismissal, however, a plaintiff must plead specific facts, rather

than conclusory allegations.           Guidry v. Bank of LaPlace, 954 F.2d

278, 281 (5th Cir. 1992).

     We review the district court’s grant of summary judgment de

novo, employing the same criteria used in that court.                Rogers v.

International Marine Terminals, 87 F.3d 755, 758 (5th Cir. 1996).

Summary judgment should be granted where the record indicates no

genuine issue of material fact, and that the moving party is

entitled to judgment as a matter of law.              Id. In considering the

motion we must view the evidence in the light most favorable to the

non-moving party.         Matsushita Elec. Indus Co. v. Zenith Radio

Corp., 475 U.S. 574, 587-88 (1986).            But “the nonmoving party must

set forth specific facts showing the existence of a ‘genuine’ issue

concerning every essential component of its case.” Morris v. Covan

World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).

B.   § 1983 Claims

     Salinas challenges the district court’s dismissal of his §

1983 claims.    Salinas first alleges that defendants violated his

First   Amendment      rights   when    they   terminated    him   due    to   his

                                       -4-
complaints about the lack of a hearing in which to contest Lind’s

sexual harassment charges.         “A state may not deny an individual

public   employment    or    benefits      related      thereto    based    on    the

individual's    exercise     of   her     First      Amendment    right    to     free

expression even when the individual lacks a liberty or property

interest in the employment or related benefit.”                 Jones v. Collins,

132 F.3d 1048, 1052 (5th Cir. 1998).                To formulate a valid § 1983

claim alleging a First Amendment violation, Salinas must allege

that: (1) his speech related to matters of public concern; (2) his

interest in expressing these comments outweighed the defendants’

interest in efficient management of its services; and (3) the

expression     of   speech   caused       retaliatory      acts    of     which    he

complained.    Id. at 1053.       Here, Salinas does not allege specific

facts suggesting that his speech related to the sexual harassment

charge resulted in his dismissal.               The four years which passed

between his speech and termination precludes such a finding. Clark

Cty. School District v. Breeden, 532 U.S. 268, 274 (2001) (holding

that temporal distance between a protected activity and complained

of action can alone prevent a finding of liability).

     Salinas    next   argues      that       the    district    court    erred     in

dismissing his due process claims.             To the extent that Salinas is

alleging that UTPA violated the Fourteenth Amendment by terminating

his employment without a hearing, such a claim is precluded by the

fact that Salinas had no expectation of continued employment, and

therefore no property interest.           Bd. of Regents of State Colleges

                                        -5-
v. Roth, 408 U.S. 564, 578 (1972).      An employer can be held liable

if it discharges an employee in a manner that does special harm to

the employee’s reputation without giving him an opportunity to

clear his name.      Rosenstein v. City of Dallas, 876 F.2d 392, 395

(5th Cir. 1989).      But to state such a claim, defamatory charges

must be made in connection with the termination, id., and here

Salinas does not allege that UTPA or its employees made any such

charges in connection with his termination.2         Accordingly, the

district court properly dismissed this claim as well.

C.       State law claims

         Salinas next appeals the district court’s grant of summary

judgment to the UTPA defendants on his state law claims alleging

intentional infliction of emotional distress, civil conspiracy,

invasion of privacy and gross negligence.3         The district court

found that all of these claims were barred by the two-year statute

of limitations in Texas for such claims.       TEX. CIV. PRAC. & REM.

CODE § 16.003(a). The district court alternatively concluded that

Salinas had failed to adduce evidence sufficient to create a

genuine issue of material fact on the claims.


     2
   Salinas does make the conclusory allegation that UTPA did not
renew his contract because it believed he was a “homicidal sex
maniac,” but does not allege that UTPA made any such charges when
not renewing his contract.
     3
   Salinas provides no more than scant briefing on his appeal of
the district court’s ruling on his gross negligence claim, and we
consider appeal of that issue waived. Raven Servs. Corp., 315 F.3d
at 504 n.7.

                                  -6-
     While somewhat cryptic, Salinas appears to be arguing that the

statute of limitations ruling was incorrect because his termination

occurred within two years of the date of the filing of his

petition.   Salinas does not allege his termination as a fact in

support of his invasion of privacy claim, however.             Lind’s alleged

unauthorized entry to his apartment, which forms the basis of

Salinas’ privacy claim, took place more than five years before he

filed suit. Accordingly, we agree with the district court that the

invasion of privacy claim is time barred.

     As for the remaining claims, mindful of our obligation to make

all inferences for the non-moving party at the summary judgment

stage, we find it at least arguable that Salinas’ termination was

a part of the complained of conduct underlying these claims.

Accordingly, we will consider the merits of the remaining claims.

     For a plaintiff to prove intentional infliction of emotional

distress in Texas, he must show: (1) intentional or reckless

conduct; (2)   that     is   extreme    or    outrageous;    (3)   that   caused

emotional   distress;    and   (4)     that   was   severe   in    nature.   GTE

Southwest v. Bruce, 998 S.W.2d 605, 611 (Tex. 1999); Standard Fruit

& Vegetable Co. v. Johnson, 985 S.W.2d 62, 65 (Tex. 1998); Twyman

v. Twyman,855 S.W.2d 619, 621 (Tex. 1993).              The district court

found that Salinas had failed to introduce a genuine issue of

material fact as to whether the UTPA defendants’ behavior was

extreme or outrageous, and we agree.           Salinas complains of run-of-

the-mill employment actions that we have held are not actionable

                                       -7-
under intentional infliction of emotional distress.              Johnson v.

Merrell Dow Pharmaceuticals, Inc., 965 F.2d 31, 34 (5th Cir. 1992)

(per curiam).

     Likewise, Salinas has not raised a genuine issue of material

fact on elements of his civil conspiracy claim.             To prove civil

conspiracy Salinas must show: (1) two or more persons; (2) an

object to be accomplished; (3) a meeting of the minds on the object

or course of action; (4) one or more unlawful, overt acts, and (5)

damages as a proximate result.             Massy v. Armco Steel Co., 652

S.W.2d 932, 934 (Tex. 1983); Chevalier v. Animal Rehabilitation

Center, Inc., 839 F.Supp. 1224, 1230 (N.D. Tex. 1993). Salinas has

pointed to nothing in the record indicating there was a meeting of

the minds   between     defendants   to    oppress   or   humiliate   him   as

alleged, making the district court’s grant of summary judgment

correct.

D.   Claims Against Norma Perez

     The district court dismissed all claims against defendant

Norma Perez on grounds that Salinas failed to serve a complaint on

Perez in the methods prescribed by Rule 4(e) of the Federal Rules

of Civil Procedure within 120 days of the filing of the complaint.

FED. R. CIV. P. 4(m).    On appeal Salinas argues that Rule 4(e) does

not provide the standard by which to determine whether service of

process has been effected; rather, he asserts that compliance with

Rule 4(c) is all that is required.         Rule 4(c), however, simply sets

out who may effect process, without discussion of the method of

                                     -8-
service.    FED. R. CIV. P. 4(c).     Rule 4(e) provides the required

method of service for persons from whom a waiver has not been

obtained.   As Salinas did not meet these requirements with Perez

within 120 days of filing his complaint, and did not show good

cause for his failure to do so, dismissal of his claims was

appropriate.    McGinnis v. Shalala, 2 F.3d 548, 550 (5th Cir. 1993)

(per curiam).

                          III.   Conclusion

     The judgment of the district court is AFFIRMED.




                                    -9-